            Case 1:19-cv-01981 Document 1 Filed 07/02/19 Page 1 of 19



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                   )
LAWYERS’ COMMITTEE FOR CIVIL       )
RIGHTS UNDER LAW,                  )
1500 K Street, NW                  )
Suite 900                          )
Washington, DC 20005               )
(202) 662-8600                     )
                                   )
                        Plaintiff, )                 Case No. ____________
                                   )
       v.                          )
                                   )
CONSUMER FINANCIAL PROTECTION )
BUREAU,                            )
1700 G Street NW                   )
Washington, DC 20552               )
(855) 411-2372                     )
                                   )
                       Defendant. )
                                   )
                                   )

                                        COMPLAINT

       1.     Plaintiff Lawyers’ Committee for Civil Rights Under Law (the “Lawyers’

Committee”) brings this action against the Consumer Financial Protection Bureau (the “CFPB”)

under the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”), and the Declaratory Judgment

Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive relief to compel

compliance with the requirements of FOIA.

                                      INTRODUCTION

       2.     This action is seeking disclosure of records the Lawyers’ Committee requested

from the CFPB in four FOIA requests submitted in 2018. The requested records related to

(1) the CFPB former Acting Director Mick Mulvaney’s reorganization of the CFPB’s Office of

Fair Lending and Equal Opportunity (“OFLEO”) in a manner that stripped it of its power to
            Case 1:19-cv-01981 Document 1 Filed 07/02/19 Page 2 of 19



enforce lending discrimination rules; (2) former Acting Director Mulvaney’s decision to repeal

part of its regulations protecting low-income consumers from predatory payday and auto title

lending practices;(3) former Acting Director Mulvaney’s 2018 firing of all 25 members of the

Consumer Advisory Board (“CAB”); and (4) CFPB data related to payday and auto title loans.

The decisions by the CFPB to roll back these anti-discrimination and consumer protections are

particularly harmful to marginalized communities, including African American and Hispanic

communities. On May 9, 2018, May 14, 2018, June 8, 2018, and October 10, 2018, the

Lawyers’ Committee submitted FOIA requests to the CFPB, based on its concern that former

Acting Director Mulvaney was ignoring the risks to marginalized communities to benefit

corporations, including payday and auto title lenders who previously donated a substantial

amount to his congressional campaigns when he was a Member of the House of Representatives.

       3.      The OFLEO is a unit within the CFPB charged to “ensure fair, equitable, and

nondiscriminatory access to credit for all consumers.” On February 1, 2018, former Acting

Director Mulvaney moved the OFLEO into the Office of the Director of the CFPB and removed

its authority to bring enforcement actions. The OFLEO had previously used its enforcement

authority to prevent racial discrimination in consumer lending, including in several instances

where it obtained settlements from lenders alleged to have systematically charged people of

color higher interest rates than non-Hispanic whites. Overall, the pre-move OFLEO had

obtained over $400 million in remediation to harmed consumers; former Acting Director

Mulvaney indicated that following the move, the OFLEO would focus on “advocacy,

coordination, and education,” with no ability to continue to punish bad actors.

       4.      Marginalized communities, including communities of color, are most vulnerable

to the unfair and abusive lending practices of payday and vehicle title lenders. Payday and




                                                2
            Case 1:19-cv-01981 Document 1 Filed 07/02/19 Page 3 of 19



vehicle title borrowers are disproportionately members of racial and ethnic minority groups. See

Report Reviewing Research on Payday, Vehicle title, and High-Cost Installment Loans, S. I.

Guedj at 7-8 (May 14, 2019) available at https://www.regulations.gov/document?D=CFPB-

2019-0006-27974 (last accessed July 2, 2019) (the “Bates White Report”). For example, while

the number of non-Hispanic whites among pay day loan borrowers is 22 percentage points lower

than the percentage of non-Hispanic whites in the general population, the percentage of African

Americans among pay day loan borrowers is 20 percentage points higher than the percentage of

African Americans in the general population. See id. at 8.

       5.      The CFPB acknowledged this racial disparity in payday and vehicle title lending

when announcing in October 2017 its rule governing Payday, Vehicle Title, and Certain High-

Cost Installment Loans (the “Final Rule”). The Final Rule provides critical protections for

consumers – particularly people of color. Now, the CFPB seeks to delay the compliance date of

these essential rules while also working to wholly rescind critical provisions of the Final Rule:

the mandatory underwriting and record keeping provisions.

       6.      The Dodd-Frank Wall Street Reform and Consumer Protection Act (“Dodd-

Frank”) instructs the CFPB Director to establish a Consumer Advisory Board, with the objective

of “advising the Bureau on the CFPB’s functions under the Federal consumer financial laws” and

“provid[ing] information on emerging practices in the consumer financial products or services

industry, including regional trends, concerns, and relevant information.” The Consumer

Advisory Board provides the CFPB with irreplaceable input from civil rights organizations and

consumer advocates about how different consumer financial products and markets affect

American consumers, especially those in low-income communities and communities of color.




                                                 3
             Case 1:19-cv-01981 Document 1 Filed 07/02/19 Page 4 of 19



       7.      The Consumer Advisory Board is a two-way conduit of information between the

general public and the Bureau. Its existence is both required by law and provides a critical

mechanism for the CFPB to obtain vital information from experts representing the consumers the

CFPB was created to protect. The input and participation of a properly constituted Consumer

Advisory Board is essential to informing the CFPB’s ongoing rulemaking, regulatory, and

litigation activities. The public has both a need and a right to know why the entire Board was

disbanded and thereby rendered unable to fulfill its statutorily-mandated functions.

       8.      The CFPB responded to three of the Lawyers’ Committee’s FOIA requests, but

did not respond to the Payday Data FOIA Request. See Exs. 2, 9, 16. As discussed in detail

below, the three responses were inadequate, and the Lawyers’ Committee therefore

administratively appealed each response. See Exs. 4, 11, 17 The CFPB granted each appeal

either in full or in part, but it since has taken no further action and produced no additional

documents in the months that have followed the grant of the appeals. See Exs. 5, 12, 18. To

date, the CFPB still has not responded to the Payday Data FOIA Request.

       9.      The purpose of the FOIA requests submitted by the Lawyers’ Committee is to

further the public interest by surfacing records of government agency activity related to an issue

of genuine public concern: namely whether the CFPB was failing to appropriately protect

marginalized communities, including communities of color, from predatory and discriminatory

lending practices, and to determine the reasons for former Acting Director Mulvaney’s abrupt

relocation of the OFLEO and summary dismissal of the entire Consumer Advisory Board. If the

Lawyers’ Committee obtains relevant records relating to these issues in response to its FOIA

requests, it intends to publish them so that the public has the benefit of that information. As a




                                                  4
             Case 1:19-cv-01981 Document 1 Filed 07/02/19 Page 5 of 19



nonprofit civil rights organization, the Lawyers’ Committee has no financial interest in these

records.

                                JURISDICTION AND VENUE

       10.     This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       11.     Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       12.     Because Defendant has issued final determinations of appeal under FOIA for

three of the FOIA requests described in more detail below, and failed to respond to the fourth

request within the statutory deadline, the Lawyers’ Committee has exhausted its administrative

remedies pursuant to 5 U.S.C. § 552(a)(6)(C)(ii). The Lawyers’ Committee is now entitled to

judicial action enjoining Defendant from continuing to withhold agency records and ordering

Defendants to fulfill their statutory obligation to appropriately respond to these FOIA requests,

including the production of responsive agency records improperly withheld under 5 U.S.C.

§ 552(a)(4)(B). The Lawyers’ Committee is also entitled to a fee waiver and attorneys’ fees and

costs under U.S.C. § 552(a)(4)(A)(iii).

                                            PARTIES

       13.     Plaintiff Lawyers’ Committee is a non-profit, nonpartisan organization formed in

1963 at the request of President John F. Kennedy to enlist the private bar’s resources in

combatting racial discrimination and the resulting inequality of opportunity. The Lawyers’

Committee’s principal mission is to secure equal justice for all through the rule of law, targeting

in particular the inequities confronting African Americans and other racial and ethnic minorities.

The Lawyers’ Committee’s Economic Justice Project engages in impact litigation and legal




                                                 5
             Case 1:19-cv-01981 Document 1 Filed 07/02/19 Page 6 of 19



advocacy to ensure that communities of color can access opportunities and meaningfully engage

in the economy free from discrimination.

       14.     Defendant Consumer Financial Protection Bureau (“CFPB”) is a department of

the executive branch of the United States Government headquartered in Washington, DC, and an

agency of the federal government within the meaning of 5 U.S.C. § 552(f)(1). The CFPB has

possession, custody, and control of the records that the Lawyers’ Committee seeks.

                                   STATEMENT OF FACTS

             The Lawyers’ Committee’s Request to the CFPB regarding the OFLEO

       15.     On May 9, 2018, the Lawyers’ Committee submitted a FOIA request to the

CFPB, seeking various records relating to the basis for former Acting Director Mulvaney’s

decision to reorganize the OFLEO and to move it into the Office of the Director. The Lawyers’

Committee is particularly concerned with whether the reorganization was motivated, in whole or

in part, by financial industry lobbyists’ and representatives’ efforts to undermine the OFLEO’s

historically robust enforcement. Specifically, the Lawyers’ Committee sought “all

communications, calendar entries, final drafts of memoranda, final drafts of statements, final

drafts of documents, final drafts of reports, and/or other records” related to CFPB’s decision to

move the OFLEO into the Office of the Director. The Lawyers’ Committee also sought

communications between various payday lending and financial industry lobbyists and relevant

calendar entries, in particular records containing the terms “Community Financial Services

Association of America,” “CFSA,” and “CFSAA.” A true and correct copy of the FOIA Request

is attached as Exhibit 1.

       16.     On May 10, 2018, the CFPB acknowledged the receipt of the FOIA Request,

assigned it identification number #CFPB-2018-538-F, and placed it in the “all other” requestor




                                                 6
                Case 1:19-cv-01981 Document 1 Filed 07/02/19 Page 7 of 19



category. On June 8, 2018, the CFPB informed the Lawyers’ Committee that it had estimated

the search would yield approximately 2.3 gigabytes (2300 megabytes) of information.

       17.       On September 28, 2018, the CFPB issued its final response to the May 9 FOIA

Request, and produced some 18.1 megabytes of responsive material, a total of 354 pages, with

352 pages produced in full and 2 pages produced in part but redacted purportedly pursuant to

FOIA Exemption 6. A copy of that final determination is attached as Exhibit 2.

       18.       In an October 4, 2018 email exchange between David Brody of the Lawyers’

Committee and Ryan McDonald of the CFPB, Mr. McDonald indicated that the only search

conducted was of “Bureau email accounts” and only for the terms “Community Financial

Services Association of America”, “CFSA”, “CFSAA”, “Fair Lending” within five words of

“Move” and “OFLEO” within 5 words of move. A copy of that exchange is attached as

Exhibit 3.

       19.       On December 20, 2018, the Lawyers’ Committee appealed the final determination

of the CFPB regarding its May 9 request. The Lawyers’ Committee objected to the sufficiency

of the CFPB’s search and production as clearly unreasonable on the basis that it resulted in less

than 1% of the file volume initially identified as “potentially responsive” and indicated that the

CFPB did not inquire about or search of any personal devices or accounts of CFPB employees,

contrary to the requirements of FOIA. A copy of the Lawyers’ Committee’s Appeal is attached

as Exhibit 4.

       20.       On January 23, 2019 the CFPB issued its final determination of appeal, granting

the Lawyers’ Committee’s December 2018 appeal. The CFPB concluded that, while none of the

Lawyers’ Committee’s objections were “sufficient to show that the search was inadequate,” the

record demonstrated that the “search was insufficient.” The CFPB concluded that the search




                                                 7
             Case 1:19-cv-01981 Document 1 Filed 07/02/19 Page 8 of 19



terms used to identify potentially relevant materials were too narrow, and that the CFPB may

have failed to search the records of some relevant custodians. As a result, the Lawyers’

Committee’s request was remanded back to the CFPB FOIA Office for a more thorough search.

A copy of the Final Determination of Appeal is attached as Exhibit 5.

       21.     On February 12, 2019, the Lawyers’ Committee received a letter from the CFPB

stating that, in accordance with the January 23 remand, the Lawyers’ Committee’s request had

been assigned a new FOIA Request Number, CFPB-2019-208-F. A copy of that communication

is included as Exhibit 6.

       22.     On April 1, 2019 the Lawyers’ Committee sent a follow-up letter to the CFPB

regarding the status of the appeal, noting that more than 30 calendar work days had passed since

the last communication from the CFPB, with no follow-up or further production of documents

from the CFPB. A copy of the Lawyers’ Committee’s letter is included as Exhibit 7.

       23.     As of the date of this Complaint, the CFPB still has failed to produce additional

responsive materials in response Request No. 2018-CFPB-538-F and the appellate determination

regarding that Request.

        The Lawyers’ Committee’s Request to the CFPB regarding the Payday Loan Rule

       24.     On May 14, 2018 the Lawyers’ Committee submitted a FOIA request to the

CFPB seeking communications between former Acting Director Mulvaney and various payday

and auto title lenders regarding the proposed repeal of the Payday Loan Rule. The Lawyers’

Committee’s request sought to uncover the extent to which financial industry lobbyists and

representatives had been meeting or otherwise communicating with former Acting Director

Mulvaney’s office to undermine the enforcement and implementation of the Payday Lending

Rule. The Lawyers’ Committee specifically requested that the CFPB produce “communications




                                                8
                Case 1:19-cv-01981 Document 1 Filed 07/02/19 Page 9 of 19



or calendar entries, including invitations, involving CFPB Director Mick Mulvaney, his chief of

staff, or their direct reports” and various companies in the payday lending and financial

industries, as well as those companies’ lobbyists and representatives, beginning November 24,

2017. The Lawyers’ Committee also requested “records describing the processing” of the FOIA

request, including search terms, custodians, and tracking sheets used. A true and correct copy of

the FOIA Request is attached as Exhibit 8. On May 15, 2018, the CFPB acknowledged the

Lawyers’ Committee’s FOIA request and assigned it identification number CFPB-2018-547-F.

       25.       On August 27, 2018, the CFPB issued its Final Response to the May 14 FOIA

request CFPB-2018-547-F. The CFPB indicated that it searched the Office of Research, Markets

and Regulations and produced a total of 44 pages of documents in response to the Lawyers’

Committee’s request, 26 of which were produced in part and 18 of which were withheld in full

purportedly pursuant to FOIA Exemption 8. The 26 pages produced consisted primarily of

automatically generated advertisements for a financial industry conference and did not include a

single responsive communication from Acting Director Mulvaney or anyone in the Office of the

Director. The CFPB did not include any summary of searches conducted to identify responsive

documents, any identification of terms used or custodians or files searched, or any indication of

how or why the pages withheld pursuant to Exemption 8 were designated as exempt beyond the

conclusory statement of the exemption’s applicability. A copy of the Final Response is attached

as Exhibit 9.

       26.       On September 11, 2018, the Lawyers’ Committee inquired regarding whether the

CFPB had asked any custodians whether personal devices or accounts were used for matters

related to Request CFPB-2018-547-F, and on September 12, 2018 the CFPB informed the




                                                 9
             Case 1:19-cv-01981 Document 1 Filed 07/02/19 Page 10 of 19



Lawyers’ Committee that Bureau employees had not been asked if they used personal devices.

A copy of that exchange is attached as Exhibit 10.

       27.     On November 21, 2018, the Lawyers’ Committee appealed the CFPB’s final

determination of its May 14, 2018 Request, No. CFPB-2018-547-F, on the basis that the

complete lack of information provided by the CFPB regarding its searches in response to the

FOIA request demonstrated their unreasonableness in the face of the agency’s obligations under

FOIA. The Lawyers’ Committee’s appeal requested that the CFPB both produce the documents

it erroneously withheld under Exemption 8 and conduct an adequate search for documents

responsive to the FOIA request, whether those documents were held on government or personal

devices or accounts. A copy of the Lawyers’ Committee’s Appeal is attached as Exhibit 11.

       28.     On December 21, 2018, the CFPB issued a Final Appellate Determination

granting the Lawyers’ Committee’s Appeal in part and denying it in part. The CFPB determined

that “based on the record available” it was “unable to conclude that the search was adequate” and

remanded the request to the FOIA Office so that it could “better document its search or conduct

additional searches, as needed.” A copy of the CFPB’s Final Appellate Determination is

attached as Exhibit 12.

       29.     On December 17, 2018, the Lawyers’ Committee received a letter from the CFPB

stating that, in accordance with the December 21 remand, the Lawyers’ Committee’s request had

been assigned a new FOIA Request Number, CFPB-2019-0166-F. A copy of that

communication is included as Exhibit 13.

       30.     On April 1, 2019 the Lawyers’ Committee sent a follow-up letter to the CFPB

regarding the status of the appeal, noting that more than 60 calendar work days had passed since




                                               10
             Case 1:19-cv-01981 Document 1 Filed 07/02/19 Page 11 of 19



the last communication from the CFPB, with no follow-up or further production of documents

from the CFPB. A copy of the Lawyers’ Committee’s letter is included as Exhibit 14.

       31.     As of the date of this Complaint, the CFPB still has failed to produce additional

responsive documents in response Request No. 2018-CFPB-547-F and the appellate

determination regarding that Request.

The Lawyers’ Committee’s Request to CFPB regarding the Consumer Advisory Board (“CAB”)

       32.     On June 8, 2018 the Lawyers’ Committee submitted a FOIA request to the CFPB

seeking records concerning former Acting Director Mulvaney’s summary dismissal of all

25 members of the CAB. The Lawyers’ Committee was and remains concerned that the sudden

and unexplained dismissal of the entire Board impacted its ability to fulfill its statutorily

mandated obligations. The Lawyers’ Committee’s request asked the CFPB to produce

communications and calendar entries involving former Acting Director Mulvaney and other

CFPB staff in the Office of the Director that would explain the CAB’s dismissal, as well as any

amended versions of the CAB’s charter or any new charters created after February 22, 2017. A

true and correct copy of the FOIA Request is attached as Exhibit 15. On June 11, 2018, the

CFPB acknowledged the Lawyers’ Committee’s FOIA request and assigned it identification

number CFPB-2018-600-F.

       33.     On June 28, 2018 the Lawyers’ Committee spoke with the CFPB FOIA Officer

assigned to the request, who indicated that the FOIA Office had identified “thousands” of

potentially responsive documents as well as the calendar entries and inboxes from the Advisory

Board members, as well as fourteen relevant email addresses against which to run search terms

to identify potentially relevant materials. The FOIA Officer stated that she had run searches for

“advisory board” and “advisory board” within five words of “cancel.”




                                                  11
             Case 1:19-cv-01981 Document 1 Filed 07/02/19 Page 12 of 19



       34.     On August 22, 2018, the CFPB issued its Final Response to the June 9 FOIA

request. The CFPB produced 1,892 pages in response to the Lawyers’ Committee’s Request,

and two audio recordings, with portions of more than 120 pages of the responsive documents

withheld purportedly under FOIA Exemptions 5 and 6. Fewer than 10 pages of the documents

produced were from former Acting Director Mulvaney’s email account, and those consisted only

of meeting invitations and did not include a single communication. The CFPB indicated that it

had conducted “a search of our Office of External Affairs,” and did not include any summary of

searches conducted to identify responsive documents, any identification of search terms used or

custodians or files searched, or any indication of how or why the pages withheld pursuant to

Exemptions 5 and 6 were designated as beyond the conclusory statement of the exemptions’

applicability. The CFPB’s Final Response to Request No. CFPB-2018-600-F did not include

any indication that it asked about or examined personal devices or accounts, or that it had

searched paper files or calendars. A copy of the Final Response is attached as Exhibit 16.

       35.     On November 20, 2018, the Lawyers’ Committee appealed the Final

Determination of the CFPB regarding the June 8 request No. CFPB-2018-600-F, on the basis that

its search parameters were arbitrary and overly narrow, and thus unreasonable in violation of its

FOIA obligations, and that the agency would be unable to sustain its burden of demonstrating

that the withheld information was properly subject to Exemptions 5 and 6. The Lawyers’

Committee’s appeal requested that the CFPB produce the responsive documents previously

withheld in error, and run additional reasonable searches reasonably calculated to uncover all

potentially relevant materials on both government and personal accounts and devices. A copy of

the Lawyers’ Committee’s Appeal is attached as Exhibit 17.




                                                12
             Case 1:19-cv-01981 Document 1 Filed 07/02/19 Page 13 of 19



       36.     On December 20, 2018, the CFPB issued a Final Appellate Determination

granting the Lawyers’ Committee’s November 20 appeal and remanding it to the FOIA Office.

The CFPB determined “the record demonstrates that the search was insufficient” in its decision

to remand to the FOIA Office because “the search terms it used were too limited.” The Final

Appellate Determination indicated that the FOIA Office would “conduct a more expansive

search that is reasonably calculated to uncover all responsive documents.” The CFPB

additionally found that “while some of the redactions were proper, others were not” and

indicated that the FOIA Office would be instructed to remove the improper redactions. A copy

of the CFPB’s Final Appellate Determination is attached as Exhibit 18.

       37.     Following the CFPB’s Final Appellate Determination, the Lawyers’ Committee

has received no further information regarding its FOIA Request related to the dissolution of

the CAB.

       38.     On April 1, 2019 the Lawyers’ Committee sent a follow-up letter to the CFPB

regarding the status of the appeal, noting that more than 67 calendar work days had passed since

the last communication from the CFPB, with no follow-up or further production of documents

from the CFPB. A copy of the Lawyers’ Committee’s letter is included as Exhibit 19.

As of the date of this Complaint, the CFPB still has failed to produce additional responsive

documents in response to Request No. 2018-CFPB-600-F and the appellate determination

regarding that Request.

      The Lawyers’ Committee’s Request to CFPB for Data Related to Predatory Lending

       39.     On October 10, 2018, the Lawyers’ Committee submitted a FOIA request to the

CFPB seeking information related to CFPB’s determination to roll back the Payday Loan Rule

and its predicted impacts on consumers. Specifically, the FOIA request sought memoranda,




                                                13
              Case 1:19-cv-01981 Document 1 Filed 07/02/19 Page 14 of 19



reports, and analyses related to payday lending and its effects in urban, suburban, and rural areas;

visual representations of locations and concentrations of payday lenders; and memoranda,

reports, and analyses related to the advertisement of payday loans for the period between

January 1, 2013 and the present. A true and correct copy of the FOIA request is attached as

Exhibit 20.

       40.      On October 18, 2018, the CFPB sent an acknowledgement letter to the Lawyers’

Committee’s October 10 FOIA request, which informs the Lawyers’ Committee that the CFPB

received the October 10, 2018 FOIA request and assigned it tracking number BCFP-2019-0023-

F. A true and correct copy of the acknowledgement letter is attached as Exhibit 21.

       41.      As of the date of this Complaint, Defendant CFPB has failed to (a) notify the

Lawyers’ Committee of a final determination regarding its FOIA requests, including the full

scope of any responsive records Defendant intends to produce or withhold and the reasons for

any withholdings; or (b) produce the requested records or demonstrate that the requested records

are lawfully exempt from production. CFPB also has not responded to the Lawyers’

Committee’s waiver request.

       42.      Through CFPB’s failure to respond to the Lawyers’ Committee’s FOIA request

within the time period required by law, the Lawyers’ Committee has constructively exhausted its

administrative remedies and seeks immediate judicial review. See 5 U.S.C. § 552(a)(6)(C).

                                       Fee Waiver Requests

       43.      In each of its four FOIA requests, the Lawyers’ Committee included a fee waiver

request pursuant to 5 U.S.C. § 552(a)(4)(A)(iii) because the Lawyers’ Committee is not seeking

the records for any commercial purpose and disclosure is likely to contribute significantly to the




                                                14
              Case 1:19-cv-01981 Document 1 Filed 07/02/19 Page 15 of 19



public understanding of the operations and activities of payday lending companies and the

government.

        44.     The Lawyers’ Committee plans to use the records obtained from the CFPB, and

its analysis of those records, to educate the public through reports, press releases, and other

media. It also plans to make the materials available on their public website and promote their

availability through social media platforms.

                                             COUNT I

                              Violation of FOIA, 5 U.S.C. § 552
                 Failure to Conduct Adequate Search for Responsive Records

        45.     The Lawyers’ Committee repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

        46.     The Lawyers’ Committee properly requested records within the possession,

custody, and control of Defendant in FOIA Request Nos. CFPB-2018-538-F, CFPB-2018-547-F,

and CFPB-2018-600-F.

        47.     Defendant is an agency subject to FOIA and must therefore make reasonable

efforts to search for requested records pursuant to 5 U.S.C. §552(a)(3).

        48.     The CFPB violated 5 U.S.C. §552(a)(3) by failing to conduct a reasonable and

adequate search for and produce records sought in the FOIA requests submitted by the Lawyers’

Committee.

        49.     The Lawyers’ Committee has exhausted its administrative remedies pursuant to

FOIA.

        50.     Plaintiff Lawyers’ Committee is therefore entitled to injunctive and declaratory

relief requiring Defendant to promptly make reasonable efforts to search for and produce records

responsive to the Lawyers’ Committee’s FOIA request.



                                                 15
              Case 1:19-cv-01981 Document 1 Filed 07/02/19 Page 16 of 19



                                            COUNT II

                            Violation of FOIA, 5 U.S.C. § 552
                  Wrongful Withholding of Non-Exempt Responsive Records

        51.     The Lawyers’ Committee repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

        52.     The Lawyers’ Committee properly requested records within the possession,

custody, and control of Defendant in FOIA Request Nos. CFPB-2018-538-F, CFPB-2018-547-F,

and CFPB-2018-600-F.

        53.     Defendant is an agency subject to FOIA and must therefore make reasonable

efforts to search for requested records pursuant to 5 U.S.C. §552(a)(3).

        54.     The CFPB is wrongfully withholding non-exempt agency records requested by

the Lawyers’ Committee by failing to produce non-exempt records responsive to its FOIA

Request Nos. CFPB-2018-538-F, CFPB-2018-547-F, and CFPB-2018-600-F.

        55.     Defendant’s failure to provide all non-exempt responsive records violates FOIA.

        56.     The Lawyers’ Committee has exhausted its administrative remedies pursuant to

FOIA.

        57.     Plaintiff Lawyers’ Committee is therefore entitled to injunctive and declaratory

relief requiring Defendant to promptly make reasonable efforts to search for and produce records

responsive to the Lawyers’ Committee’s FOIA request.

                                           COUNT III

                           Violation of FOIA, 5 U.S.C. § 552
Failure to Conduct Adequate Search for Responsive Records, and to Respond and Produce
                                Responsive Documents

        58.     The Lawyers’ Committee repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.




                                                16
             Case 1:19-cv-01981 Document 1 Filed 07/02/19 Page 17 of 19



       59.      The Lawyers’ Committee properly requested records within the possession,

custody, and control of Defendant.

       60.      Defendant is an agency subject to FOIA and must therefore make reasonable

efforts to search for requested records. 5 U.S.C. § 552(a)(3).

       61.      CFPB violated FOIA by failing to reasonably search for and produce records

sought in FOIA Request No. BCFP-2019-0023-F.

       62.      CFPB violated FOIA by failing to timely respond to FOIA Request No. BCFP-

2019-0023-F submitted by the Lawyers’ Committee.

       63.      Defendant is wrongfully withholding non-exempt agency records requested by the

Lawyers’ Committee by failing to produce non-exempt records and segregable portions of

otherwise exempt records responsive to its FOIA request, and by failing to justify any

withholdings.

       64.      Plaintiff Lawyers’ Committee is therefore entitled to injunctive and declaratory

relief requiring Defendant to promptly make reasonable efforts to search for and produce records

responsive to the Lawyers’ Committee’s FOIA Request No. BCFP-2019-0023-F.

                                           COUNT IV

                               Violation of FOIA, 5 U.S.C. § 552
                          Failure to Grant Public Interest Fee Waiver

       65.      The Lawyers’ Committee repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       66.      The Lawyers’ Committee submitted the four FOIA requests described above with

requests that CFPB waive all associated fees because the requests were not made for a

commercial purpose and disclosure of the records sought would contribute significantly to public

understanding of the operations and activities of the government.



                                                17
             Case 1:19-cv-01981 Document 1 Filed 07/02/19 Page 18 of 19



       67.      The Lawyers’ Committee provided factual information supporting its fee waiver

requests.

       68.      The Lawyers’ Committee is entitled to a fee waiver on each of its requests

pursuant to 5 U.S.C. § 552(a)(4)(A)(iii) and the regulations promulgated thereunder.

                                      REQUESTED RELIEF

WHEREFORE, the Lawyers’ Committee respectfully requests the Court to:

       (1) Order Defendant to conduct a search or searches reasonably calculated to uncover all

             records responsive to the Lawyers’ Committee’s FOIA Request Nos. CFPB-2018-

             538-F, CFPB-2018-547-F, CFPB-2018-600-F, and BCFP-2019-0023-F;

       (2) Order Defendant to produce, within twenty (20) days of the Court’s order, or by such

             other date as the Court deems appropriate, any and all non-exempt records responsive

             to the Lawyers’ Committee’s FOIA Request Nos. CFPB-2018-538-F, CFPB-2018-

             547-F, CFPB-2018-600-F, and BCFP-2019-0023-F and indexes justifying the

             withholding of any responsive records withheld under claim of exemption;

       (3) Enjoin Defendant from continuing to withhold any and all non-exempt records

             responsive to the Lawyers’ Committee’s FOIA Request Nos. CFPB-2018-538-F,

             CFPB-2018-547-F, CFPB-2018-600-F, and BCFP-2019-0023-F;

       (4) Declare that the Lawyers’ Committee is entitled to a fee waiver on these four FOIA

             requests, pursuant to 5 U.S.C. § 552(a)(4)(A)(iii);

       (5) Award the Lawyers’ Committee the costs of this proceeding, including litigation costs

             reasonably incurred in this action, pursuant to 5 U.S.C. § 552(a)(4)(E); and

       (6) Grant the Lawyers’ Committee such other relief as the Court deems just and proper.




                                                  18
           Case 1:19-cv-01981 Document 1 Filed 07/02/19 Page 19 of 19



Dated: July 2, 2019                     Respectfully Submitted,


                                        /s/ John E. McCarthy Jr.
                                        John E. McCarthy Jr. (Bar No. 430035)
                                        Martin J. Mackowski (Bar No. 1045188)
                                        Lyndsay A. Gorton (Bar No. 981959)
                                        CROWELL & MORING LLP
                                        1001 Pennsylvania Ave NW
                                        Washington, DC 20004
                                        (t) (202) 624-2500
                                        (f) (202) 628-5116
                                        JMcCarthy@Crowell.com
                                        MMackowski@Crowell.com
                                        LGorton@Crowell.com

                                        Counsel for the Lawyers’ Committee for Civil
                                        Rights Under Law



                                        Dariely Rodriguez (D.C. Bar application
                                        pending)
                                        David Brody (Bar No. 1021476)
                                        LAWYERS’ COMMITTEE FOR CIVIL
                                        RIGHTS UNDER LAW
                                        1500 K St. NW, Suite 900
                                        Washington, DC 20005
                                        (202) 662-8300
                                        www.lawyerscommittee.org
                                        drodriguez@lawyerscommittee.org
                                        dbrody@lawyerscommittee.org




                                       19
